DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220" and "230" have both been used to designate “second reference reflector” (see paragraph [0039] lines 4, 8 and 10 of the specification); reference characters "410" and "230" have both been used to designate “the central line” (see  paragraph [0065], line 1 and paragraph [0062] line 1 of the specification and Fig.4, Fig. 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “230” has been used to designate both “central line  of the radar” (paragraph 0062] line 1 of the specification) and “the second reference reflector” (paragraph [0039] lines 8 and 10 of the specification); 
reference character “C” has been used to designate both “an assembly” (paragraph [0043] line 6 of the specification and in Fig. 2) and distance in Fig. 3 (mentioned in paragraph [0063] line 3 of the specification); 
reference character “A” has been used to designate both “portions division” in Fig. 2 and distance in Fig. 3 (mentioned in paragraph [0063] line 3 of the specification). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character (604) is not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9. The limitations "a vertical distance of 500 mm or more and a horizontal distance of 700 mm or more" in claim 9 are open ended ranges of values with no upper limit which render the claims indefinite.  The limitation "a vertical distance of 500 mm or more and a horizontal distance of 700 mm or more" do not provide a standard for ascertaining the metes and bounds of the limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 17. The limitations "a vertical distance of 500 mm or more and a horizontal distance of 700 mm or more" in claim 9 are open ended ranges of values with no upper limit which render the claims indefinite.  The limitation "a vertical distance of 500 mm or more and a horizontal distance of 700 mm or more" do not provide a standard for ascertaining the metes and bounds of the limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrio et al. (U.S. Patent 6437731B1), hereinafter “Henrio” in view of Steinlechner (U.S. Patent 9348017B2) hereinafter “Steinlechner”.
In regards of claim 1, Henrio teaches an apparatus for calibrating a zero point of a radar for a vehicle (Henrio Abstract: “The disclosure relates to methods and devices for adjusting and setting the alignment (calibrating) of the radio axis of a radar installed on a vehicle with respect to a determined direction (a zero point)”; column 1 lines 32-34: “The radio axis is the axis along which the radar measures an angular variation of zero for an object located on this axis (a zero point)”), the apparatus comprising: 
nullifying the angle of azimuth α by actuating the means to adjust the radar in azimuth”).
 Henrio does not teach a controller configured to: 
obtain a first angle formed between the radar and a first reference reflector, and to obtain a second angle formed between the radar and a second reference reflector; and
control the driver to match the first angle with a first reference angle, and to match the second angle with a second reference angle. 
 Steinlechner teaches a controller configured to: 
obtain a first angle formed between the radar and a first reference reflector, and to obtain a second angle formed between the radar and a second reference reflector (Steinlechner abstract: “A method for ascertaining a misalignment of a radar sensor of a vehicle ascertains a misalignment angle of the misalignment using a weighted averaging of calculated differences between first and second angles of radar reflectors relative to various axes. Also described is a device for ascertaining this misalignment”; column 1 lines 53-59: “calculating second angles between the radar reflector positions and reference axes defined on the virtual map which correspond essentially to a vehicle longitudinal axis of the vehicle, at the measuring positions; calculating the differences between angles of the first angles and angles of the second angles to which the former respectively correspond”); and
control the driver to match the first angle with a first reference angle, and to match the second angle with a second reference angle (Steinlechner Column 2 lines 47-53: “According to another preferred refinement, the method includes a step in which the misalignment is compensated for in a control unit of the radar sensor in accordance with the ascertained misalignment angle”; column 3 lines 12-13: “An ascertained misalignment angle may be compensated for by mathematical or mechanical compensation (control the driver to match)”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify an apparatus for calibrating a zero point of a radar for a vehicle taught by Henrio to include a controller configured to: 
obtain a first angle formed between the radar and a first reference reflector, and to obtain a second angle formed between the radar and a second reference reflector; and
control the driver to match the first angle with a first reference angle, and to match the second angle with a second reference angle of Steinlechner in order to “enable the precise alignment of the radio axis of the radar with the axis of thrust of the carrier vehicle” (Henrio column 2, lines 43-43). As in apparatus for calibrating a zero point of a radar for a vehicle taught by Henrio, it is within the capabilities of one of ordinary skill in the art to include a controller configured to: 
obtain a first angle formed between the radar and a first reference reflector, and to obtain a second angle formed between the radar and a second reference reflector; and
control the driver to match the first angle with a first reference angle, and to match the second angle with a second reference angle of Steinlechner with the predicted result “enabling the precise alignment of the radio axis of the radar with the axis of thrust of the carrier vehicle” as needed in Henrio.

In regards of claim 3 Henrio and Steinlechner teach the claimed invention as shown above for the claim 1. 
Henrio further teaches the controller is configured to control the driver to adjust at least one of a horizontal angle, a vertical angle, or a rotational angle of the radar (Henrio Column 2 lines 28-29: “nullifying the angle of azimuth α by actuating the means to adjust the radar in azimuth” (horizontal angle) ). 

In regards of claim 4 Henrio and Steinlechner teach the claimed invention as shown above for the claim 3. 
Henrio further teaches the driver includes:
at least one of a first driver configured to adjust the horizontal angle, a second driver configured to adjust the vertical angle, or a third driver configured to adjust the rotational angle (Henrio column 4 lines 6-11: “The nullification can be obtained by actuating the means of azimuthal adjustment (horizontal angle) of the radar to modify the azimuthal setting of the positioning of the radar. In an automatic procedure, the means for adjusting and setting the azimuthal positioning of the radar can be controlled by the interface and control device”). 

In regards of claim 10, Henrio teaches a method for calibrating a zero point of a radar for a vehicle (Henrio Abstract: “The disclosure relates to methods and devices for adjusting and setting the alignment (calibrating) of the radio axis of a radar installed on a vehicle with respect to a determined direction (a zero point)”; column 1 lines 32-34: “The radio axis is the axis along which the radar measures an angular variation of zero for an object located on this axis (a zero point)”), the method comprising:
matching, by the controller, the first angle with a first reference angle (Henrio column 4 lines 25-28: “the angle α (first reference angle) at which the radar perceives the goniometer-responder is equalized 17 with the reverse of the angle β. The equalization can be obtained by actuating the means for the azimuthal (first angle) adjusting”) and the second angle with a second reference angle (column 4 lines 38-41: “The method consists in carrying out a complementary adjustment in elevation (second angle) of the positioning of the radar 2 to align its radio axis with the running surface used as a reference plane (second reference angle)”).
Henrio does not teach obtaining, by a controller, a first angle formed between the radar and a first reference reflector;
obtaining, by the controller, a second angle formed between the radar and a second reference reflector.
Steinlechner teaches obtaining, by a controller, a first angle formed between the radar and a first reference reflector (Steinlechner Abstract: “A method for ascertaining a misalignment of a radar sensor of a vehicle ascertains a misalignment angle of the misalignment using a weighted averaging of calculated differences between first and second angles of radar reflectors relative to various axes. Also described is a device for ascertaining this misalignment”; column 1 line 46-48: “measuring first angles between an axis of the radar sensor, along which a radar emission takes place, and the radar reflectors at each measuring point”);
A method for ascertaining a misalignment of a radar sensor of a vehicle ascertains a misalignment angle of the misalignment using a weighted averaging of calculated differences between first and second angles of radar reflectors relative to various axes. Also described is a device for ascertaining this misalignment”; column 1 lines 53-59: “calculating second angles between the radar reflector positions and reference axes defined on the virtual map which correspond essentially to a vehicle longitudinal axis of the vehicle, at the measuring positions; calculating the differences between angles of the first angles and angles of the second angles to which the former respectively correspond”);
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a method for calibrating a zero point of a radar for a vehicle taught by Henrio to include obtaining, by a controller, a first angle formed between the radar and a first reference reflector; obtaining, by the controller, a second angle formed between the radar and a second reference reflector of Steinlechner in order to “enable the precise alignment of the radio axis of the radar with the axis of thrust of the carrier vehicle” (Henrio column 2, lines 43-43). As in the method for calibrating a zero point of a radar for a vehicle taught by Henrio, it is within the capabilities of one of ordinary skill in the art to include obtaining, by a controller, a first angle formed between the radar and a first reference reflector; obtaining, by the controller, a second angle formed between the radar and a second reference reflector of Steinlechner with the predicted result of enabling the precise alignment of the radio axis of the radar with the axis of thrust of the carrier vehicle” as needed in Henrio. 

In regards of claim 12 Henrio and Steinlechner teach the claimed invention as shown above for the claim 10. 
Henrio further teaches adjusting, by the controller, at least one of a horizontal angle, a vertical angle, or a rotational angle of the radar (Henrio column 4 lines 6-11: “The nullification can be obtained by actuating the means of azimuthal adjustment (horizontal angle) of the radar to modify the azimuthal setting of the positioning of the radar. In an automatic procedure, the means for adjusting and setting the azimuthal positioning of the radar can be controlled by the interface and control device”).

Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Henrio in view of Steinlechner and further in view of Hellinger et al. (U.S. Patent Application Publication 2017/0212215A1), hereinafter “Hellinger”.	
In regards of claim 2 Henrio and Steinlechner teach the claimed invention as shown above for the claim 1. 
Neither Henrio nor Steinlechner teach storage configured to store the first reference angle formed between the radar and the first reference reflector, and to store the second reference angle formed between the radar and the second reference reflector.
Hellinger teaches storage configured to store the first reference angle formed between the radar and the first reference reflector, and to store the second reference the processor 26 compares the elevation and azimuth values for alignment adjustment to stored predefined or predetermined ranges of values (reference angles)”; paragraph [0046]: “the elevation and azimuth values are stored as adjustment values (reference angles) in the memory…Thus, setting an elevation and an azimuth  for the radar sensor unit is based at least on the two horizontally spaced targets and the two vertically spaced targets (reference reflectors)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the apparatus for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner to include a storage configured to store the first reference angle formed between the radar and the first reference reflector, and to store the second reference angle formed between the radar and the second reference reflector of Hellinger in order to “enable the interface and control device to act directly on the azimuthal adjustment means and the means for adjusting the radar in elevation” (Henrio column 5lines 59-61). As in the apparatus for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner, it is within the capabilities of one of ordinary skill in the art to include a storage configured to store the first reference angle formed between the radar and the first reference reflector, and to store the second reference angle formed between the radar and the second reference reflector of Hellinger with the predicted result of “enabling the interface and control device to act directly on the azimuthal adjustment means and the means for adjusting the radar in elevation” as needed in Henrio.

In regards of claim 11 Henrio and Steinlechner teach the claimed invention as shown above for the claim 10. 
Neither Henrio nor Steinlechner teach storing, by storage, the first reference angle formed between the radar and the first reference reflector, and the second reference angle formed between the radar and the second reference reflector.
Hellinger teaches storing, by storage, the first reference angle formed between the radar and the first reference reflector, and the second reference angle formed between the radar and the second reference reflector (Hellinger paragraph [0045]: “the processor 26 compares the elevation and azimuth values for alignment adjustment to stored predefined or predetermined ranges of values (reference angles)”; paragraph [0046]: “the elevation and azimuth values are stored as adjustment values (reference angles) in the memory…Thus, setting an elevation and an azimuth  for the radar sensor unit is based at least on the two horizontally spaced targets and the two vertically spaced targets (reference reflectors)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner to include a storage configured to store the first reference angle formed between the radar and the first reference reflector, and to store the second reference angle formed between the radar and the second reference reflector of Hellinger in order to “enable the interface and control device to act directly on the azimuthal adjustment means and the means for adjusting the radar in elevation” (Henrio column 5lines 59-61). As in the method for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner, it is within enabling the interface and control device to act directly on the azimuthal adjustment means and the means for adjusting the radar in elevation” as needed in Henrio.

Claim 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Henrio in view of Steinlechner and further in view of Preston et al. (U.S. Patent 7337650B1), hereinafter “Preston”.
In regards of claim 5 Henrio and Steinlechner teach the claimed invention as shown above for the claim 3. 
Henrio further teaches the first reference angle includes a first horizontal reference angle (Henrio column 2 lines 19-22: “acquiring the angles α (first reference angle) and β, α being the azimuthal angle (horizontal reference angles) at which the radar perceives the goniometer-responder and β, being the angle between the determined direction and the axis of the stand”), and a first vertical reference angle (Henrio column 4 lines 39-41: “adjustment in elevation of the positioning of the radar to align its radio axis with the running surface used as a reference plane (first vertical reference angle)”), wherein the second reference angle includes a second horizontal reference angle (Henrio column 2 lines 19-22: “acquiring the angles α and β (second reference angle), α being the azimuthal angle (horizontal reference angles) at which the radar perceives the goniometer-responder and β, being the angle between the determined direction and the axis of the stand”), and a second vertical reference angle (Henrio column 5 lines 8-12: “The method measures the elevation angle θ (second vertical reference angle) of the radar 2 by angular deflection, using the goniometer-responder 7, and translates the goniometer-responder 7 on its axis of motion 8 until the elevation angle θ is equal to zero”).
 Neither Henrio nor Steinlechner teach the first reference angle Includes a rotational reference angle, and the second reference angle includes the rotational reference angle.
Preston teaches the first reference angle Includes a rotational reference angle, and the second reference angle includes the rotational reference angle (Preston column 5 lines 38-45: “When the vehicle is moving, the micro-inertials sense the angular rotation and/or acceleration of the vehicle and this information is the input to a Kalman filter. The filter uses this information to estimate the roll, pitch and yaw misalignment angles between a sensor aperture and the vehicle body frame. These misalignment angles (yaw -the rotational reference angle) are then used to rotate the sensor target data into the vehicle body frame”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the apparatus for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner to include the rotational reference angle of Preston in order to align the radar sending a polarized signal (Henrio column 6 lines 63-64). As in the apparatus for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner, it is within the capabilities of one of ordinary skill in the art to use the rotational reference angle with the predicted 

In regards of claim 6 Henrio and Steinlechner teach the claimed invention as shown above for the claim 5. 
Henrio further teaches the controller is configured to:
match a first horizontal angle with the first horizontal reference angle (Henrio column 2 line 26: “equalizing the azimuth [Symbol font/0x67]  (first horizontal angle) with the angle β (first horizontal reference angle)”) and a second horizontal angle with the second horizontal reference angle, when the first angle is the first horizontal angle, and the second angle is the second horizontal angle (Henrio column 2 lines 28-29: “nullifying (match) the angle of azimuth α (second horizontal reference angle)by actuating the means to adjust the radar in azimuth”).

In regards of claim 7 Henrio and Steinlechner teach the claimed invention as shown above for the claim 5. 
Henrio further teaches the controller is configured to:
match a first vertical angle with the first vertical reference angle (Henrio column 4 lines 38-41: “the method consists in carrying out a complementary adjustment in elevation of the positioning of the radar 2 (first vertical angle and second vertical angle) to align its radio axis with the running surface used as a reference plane (vertical reference angle)”) and a second vertical angle with the second vertical reference angle, when the first angle is the first vertical angle, and the second angle is the method modifies the position h of the goniometer-responder 7 to determine the curve C in elevation of the level Ne received by the goniometer-responder 7 during transmission by the radar 2 as a function of the position h of the goniometer-responder 7. The position of the goniometer-responder 7 can be changed by translating the goniometer-responder 7 on its axis of motion 8”).

In regards of claim 8 Henrio and Steinlechner teach the claimed invention as shown above for the claim 5. 
Neither Henrio nor Steinlechner teach the controller is configured to:
match rotational angles with the rotational reference angle, when the first angle and the second angle are the rotational angles.
Preston teaches the controller is configured to:
match rotational angles with the rotational reference angle, when the first angle and the second angle are the rotational angles (Preston column 5 lines 38-45: “When the vehicle is moving, the micro-inertials sense the angular rotation and/or acceleration of the vehicle and this information is the input to a Kalman filter. The filter uses this information  to estimate the roll, pitch and yaw misalignment angles between a sensor aperture and the vehicle body frame (rotational angles). These misalignment angles are then used to rotate (match) the sensor target data into the vehicle body frame”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the apparatus for calibrating a zero point of a 

In regards of claim 13 Henrio and Steinlechner teach the claimed invention as shown above for the claim 12. 
Henrio further teaches the first reference angle includes a first horizontal reference angle (Henrio column 2 lines 19-22: “acquiring the angles α (first reference angle) and β, α being the azimuthal angle (horizontal reference angles) at which the radar perceives the goniometer-responder and β, being the angle between the determined direction and the axis of the stand”), and a first vertical reference angle (Henrio column 4 lines 39-41: “adjustment in elevation of the positioning of the radar to align its radio axis with the running surface used as a reference plane (first vertical reference angle)”), wherein the second reference angle includes a second horizontal reference angle (Henrio column 2 lines 19-22: “acquiring the angles α and β (second reference angle), α being the azimuthal angle (horizontal reference angles) at which the radar perceives the goniometer-responder and β, being the angle between the determined direction and the axis of the stand”), and a second vertical reference angle (Henrio column 5 lines 8-12: “The method measures the elevation angle θ (second vertical reference angle) of the radar 2 by angular deflection, using the goniometer-responder 7, and translates the goniometer-responder 7 on its axis of motion 8 until the elevation angle θ is equal to zero”).
 Neither Henrio nor Steinlechner teach the first reference angle includes a rotational reference angle, and the second reference angle includes the rotational reference angle.
Preston teaches the first reference angle Includes a rotational reference angle, and the second reference angle includes the rotational reference angle (Preston column 5 lines 38-45: “When the vehicle is moving, the micro-inertials sense the angular rotation and/or acceleration of the vehicle and this information is the input to a Kalman filter. The filter uses this information to estimate the roll, pitch and yaw misalignment angles between a sensor aperture and the vehicle body frame. These misalignment angles (yaw -the rotational reference angle) are then used to rotate the sensor target data into the vehicle body frame”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner to include the rotational reference angle of Preston in order to align the radar sending a polarized signal (Henrio column 6 lines 63-64). As in the method for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner, it is within the capabilities of one of ordinary skill in the art to use the rotational reference angle with the predicted result of enabling the alignment of the radar sending linearly polarized signal as needed in Henrio.

In regards of claim 14 Henrio and Steinlechner teach the claimed invention as shown above for the claim 13. 
Henrio further teaches the matching includes:
matching a first horizontal angle with the first horizontal reference angle (Henrio column 2 line 26: “equalizing the azimuth [Symbol font/0x67]  (first horizontal angle) with the angle β (first horizontal reference angle)”) and matching a second horizontal angle with the second horizontal reference angle, when the first angle is the first horizontal angle, and the second angle is the second horizontal angle (Henrio column 2 lines 28-29: “nullifying (match) the angle of azimuth α (second horizontal reference angle)by actuating the means to adjust the radar in azimuth”).

In regards of claim 15 Henrio and Steinlechner teach the claimed invention as shown above for the claim 13. 
Henrio further teaches the matching includes:
matching a first vertical angle with the first vertical reference angle (Henrio column 4 lines 38-41: “the method consists in carrying out a complementary adjustment in elevation of the positioning of the radar 2 (first vertical angle and second vertical angle) to align its radio axis with the running surface used as a reference plane (vertical reference angle)”) and matching a second vertical angle with the second vertical reference angle, when the first angle is the first vertical angle, and the second angle is the second vertical angle (Henrio column 4 lines 57-64: “the method modifies the position h of the goniometer-responder 7 to determine the curve C in elevation of the level Ne received by the goniometer-responder 7 during transmission by the radar 2 as a function of the position h of the goniometer-responder 7. The position of the goniometer-responder 7 can be changed by translating the goniometer-responder 7 on its axis of motion 8”).

In regards of claim 16 Henrio and Steinlechner teach the claimed invention as shown above for the claim 13. 
Neither Henrio nor Steinlechner teach the matching includes:
matching rotational angles with the rotational reference angle, when the first angle and the second angle are the rotational angles.
Preston teaches the matching includes:
matching rotational angles with the rotational reference angle, when the first angle and the second angle are the rotational angles (Preston column 5 lines 38-45: “When the vehicle is moving, the micro-inertials sense the angular rotation and/or acceleration of the vehicle and this information is the input to a Kalman filter. The filter uses this information  to estimate the roll, pitch and yaw misalignment angles between a sensor aperture and the vehicle body frame (rotational angles). These misalignment angles are then used to rotate (match) the sensor target data into the vehicle body frame”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the apparatus for calibrating a zero point of a radar for a vehicle taught in combination by Henrio and Steinlechner to include matching the rotational angle to the rotational reference angle as taught by Preston in order to align the radar sending a polarized signal (Henrio column 6 lines 63-64). As in the apparatus .

Claim 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henrio in view of Steinlechner and further in view of Conrad et al. (U.S. Patent Application Publication 2019/0004147A1), hereinafter “Conrad”.
In regards of claim 9 Henrio and Steinlechner teach the claimed invention as shown above for the claim 1. 
Neither Henrio nor Steinlechner teach the first reference reflector and the second reference reflector have a vertical distance of 500 mm or more and a horizontal distance of 700 mm or more between the first reference reflector and the second reference reflector, on the same plane.
Conrad teaches the first reference reflector and the second reference reflector have a vertical distance of 500 mm or more and a horizontal distance of 700 mm or more between the first reference reflector and the second reference reflector, on the same plane (Conrad paragraph [0023]: “).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (Chinese Patent Document Publication CN111044982A) teaches a method for azimuth positioning of radar;
Weber et al. (U.S. Patent 8994580B2) teaches a sensor, adjusting method, and measuring method for a sensor;
Treptow et al. (U.S. Patent 10126410B2) teaches determination of an elevation misalignment angle of a radar sensor of a motor vehicle;
Ishimori  (U.S. Patent 10473760B2) teaches a radar device and vertical axis-misalignment detecting method;
Liu (U.S. Patent Application Publication 2019/0025405A1) teaches an apparatus and method for detecting alignment of sensor and calibrating antenna pattern response in an automotive detection system;
Abari et al. (U.S. Patent Application Publication 2020/0011970A1) teaches calibrating a radar antenna;
Akamine et al. (U.S. Patent Application Publication 2019/0293778A1) teaches an estimation apparatus;
Park et al. (U.S. Patent 9523769B2) teaches an alignment method and system for radar of vehicle;
Cao et al. (U.S. Patent 10605896B2) teaches a radar-installation-angle calculating device, radar apparatus, and radar-installation-angle calculating method;
Schirmer et al. (U.S. Patent 6363619B1) teaches a method and device for adjusting a distance sensor;
Conrad et al. (U.S. Patent Application Publication 2019/0004147A1) teaches a portable apparatus, system, and method for calibrating a vehicular electromagnetic sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN

Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648